                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 UNITED STATES OF AMERICA,                          No. 18-CR-3001-LTS-KEM
                Plaintiff,
 vs.                                                           ORDER
 SCOTT WALLACE,
                Defendant.

       This matter is before the court on Defendant Scott Wallace’s oral motion to modify
conditions of release (Doc. 12). Defendant asks the court to remove the condition,
contained in the Order Setting Conditions of Release in the Eastern District of California
(Doc. 6 at 7-9), requiring Defendant to post a $5,000 secured bond by April 19, 2019.
Defendant has complied with the remaining conditions of release established in the
Eastern District of California (Case No. 19-mj-058-EPG), and this court has since issued
a new Appearance Bond and Order Setting Conditions of Release (Doc. 14). The United
States does not resist the oral motion to modify.
       IT IS ORDERED Defendant Wallace’s oral motion to modify (Doc. 12) is
granted. The prior condition of release requiring Defendant post a $5,000 secured bond
in the Eastern District of California (Doc. 6 at 8) is rescinded. Defendant Wallace shall
comply with the conditions of release set forth in the Appearance Bond and Order Setting
Conditions of Release issued in this district on March 28, 2019 (Doc. 14).
       IT IF FURTHER ORDERED the Clerk of Court shall forward a copy of this order
to the Clerk of Court for the Eastern District of California (Case No. 19-mj-058-EPG).
       IT IS SO ORDERED this 1st day of April, 2019.

                                                Kelly K.E. Mahoney
                                                Chief United States Magistrate Judge
                                                Northern District of Iowa
